Citation Nr: 0402026	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  95-10 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran had active service from September 1948 to June 
1952.  He died in May 1994 and the appellant is his widow.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a June 1994 rating action in 
which the RO denied entitlement to service connection for the 
cause of the veteran's death.  

The appellant was accorded an RO hearing in October 1995, and 
a transcript of that hearing is of record.  The Board 
remanded the case in May 1997 and March 1998 for additional 
development.  

In September 1998, the Board denied the appeal for the reason 
that the claim for service connection for cause of death was 
not well-grounded.

Subsequently, the appellant appealed that September 1998 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated January 5, 2001, the 
Court vacated the September 1998 decision of the Board, and, 
in so doing, remanded the case in order to provide the Board 
with an opportunity to readjudicate the appellant's claim 
under the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West 2002).  

The Board Member who entered the September 1998 decision has 
since retired from employment with the Board.  The case has 
been assigned to the undersigned.

In September 2001, the Board remanded the case to the RO for 
additional evidentiary development and consideration of the 
Veterans Claims Assistance Act of 2000.  The case is now 
ready for final appellate consideration.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran died on May [redacted], 1994, at the age of 64; the 
immediate cause of death was reported on the Certificate of 
Death as cardiac arrest due to or as a consequence of 
ischemic cardiomyopathy.

3.  At the time of the veteran's death, service connection 
was in effect for rheumatic fever, in remission, with swollen 
right knee, rated as 10 percent disabling.

4.  There is no competent medical evidence linking the cause 
of the veteran's death with his service-connected rheumatic 
fever, in remission, with swollen right knee.

5.  No competent medical evidence has been submitted showing 
that the veteran's death was caused, hastened or 
substantially and materially contributed to by a disability 
of service origin.

6.  Hypertension and arteriosclerosis were first clinically 
established years after separation from service.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death; 
hypertension or arteriosclerosis were not incurred in or 
aggravated by service, nor may hypertension or 
arteriosclerosis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is award of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
December 1994 Statement of the Case (SOC), the October 1995, 
August 1997, April 1998, and March and June 2003 Supplemental 
Statements of the Case (SSOCs), the October 2001 
correspondence, and associated correspondence issued since 
the appellant filed her claim, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate her claim.  She was advised that, if she 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on her behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding her claim, in the SSOC issued in 
June 2003.  In addition, the appellant was advised of the 
specific VCAA requirements in the October 2001 
correspondence.  It thus appears that all obtainable evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims folder, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

In the present case, the October 2001 correspondence informed 
the appellant of the types of evidence, which would be 
necessary to substantiate her claim, and the RO obtained 
certain medical records and opinions pertinent to the 
appellant's claim.  The additional evidence was duly 
considered by the RO when it issued the June 2003 SSOC.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).



II.  Factual Background

The records reflect that the veteran died on May [redacted], 1994, at 
the age of 64.  A Certificate of Death, dated in May 1994, 
shows that the veteran's death was attributed to cardiac 
arrest due to, or as a consequence of ischemic 
cardiomyopathy.  

During the veteran's lifetime, service connection had been 
established from rheumatic fever, in remission, with swollen 
right knee, rated as 10 percent disabling since April 1956.

The records reflect that the veteran entered active duty in 
September 1948; an enlistment examination was negative for 
any complaints or findings referable to a cardiovascular 
disease.  A treatment note dated in February 1949 reported a 
finding of inflammatory rheumatism; heart was not enlarged, 
there was normal sinus rhythm, sounds were of good quality, 
A2 was louder than P2, and there was no diastolic murmur.  
The veteran was seen in March 1949 for complaints of swollen 
and painful right knee; following an examination, the 
pertinent diagnosis was arthritis, right knee, acute, cause 
undetermined.  The veteran continued to receive clinical 
attention for complaints of aches and pain in the right knee, 
left shoulder and left hip.  During a clinical visit in June 
1949, it was noted that the veteran had been asymptomatic for 
several weeks except for occasional pains in the calf of both 
legs upon arising in the morning.  An electrocardiogram 
showed prolonged PR interval and was compatible with 
rheumatic heart disease; however, no abnormal cardiac 
findings were noted.  The veteran's diagnosis was changed to 
rheumatic fever, active, with cardiac involvement.

In July 1949, the service medical records reported a 
diagnosis of rheumatic fever, degree of activity 
questionable, with heart involvement, manifested by EKG 
changes and systolic murmur.  The veteran was next seen in 
August 1949 for complaints of pain in his heels and right 
shoulder; he was transferred to a hospital for observation 
for possible rheumatic fever.  The diagnosis was possible 
rheumatic fever; another diagnosis reported was early 
rheumatic heart disease.  When seen in November 1949, it was 
noted that the veteran had a previous case of rheumatic fever 
with prolonged hospitalization for several days, and he had 
pain in the left shoulder and back; examination was 
completely negative.  The diagnosis was possible reactivation 
of rheumatic fever.  The separation examination, conducted in 
May 1952, was negative for any complaints or findings of a 
cardiovascular disease; blood pressure reading was 130/75, 
and a chest x-ray was negative.  

On VA examination in December 1953 the history of rheumatic 
fever with carditis was noted.  Electrocardiogram was normal 
and the diagnosis was rheumatic fever, in remission, 
prominent hilar regions, bilateral.

The RO in a subsequent December 1953 rating action granted 
service connection for rheumatic fever, in remission, and a 
noncompensable evaluation was assigned.

Medical evidence of record in the 1950's and 1960's, 
including VA as well as private treatment records, reflect 
that the veteran received clinical attention and evaluation 
for complaints of low back pain with pain and weakness in the 
lower extremities.  A private medical statement, dated in 
March 1954, reflected rheumatic fever and sciatic nerve pain, 
cause undetermined.  During a VA compensation examination, 
conducted in May 1954, the veteran complained of pain and 
discomfort in the left leg and hip that wakes him up at 
night.  The pertinent diagnosis was residuals of rheumatic 
fever not found.  The report of a VA compensation examination 
dated in April 1956 reported a diagnosis of residuals of 
rheumatic fever.

In a May 1956 rating action a 10 percent evaluation for 
rheumatic fever, residuals of, with swollen right knee, was 
assigned effective April 1956.

A subsequent VA examination report, dated in January 1961, 
reflected complaints of pain in the left leg at all times; 
blood pressure was 142/90, and x-ray study of the heart was 
negative.  The pertinent diagnosis was residual of rheumatic 
fever, from history, with no objective finding today.

VA treatment records dated from March 1991 to January 1993 
reflect that the veteran received clinical attention and 
evaluation for hypertension, cardiovascular disease, 
peripheral vascular disease, renal failure and an abdominal 
aneurysm.  The records indicate that the veteran was admitted 
to a private hospital with myocardial infarction on March 10, 
1991; he was subsequently transferred to a VA hospital, at 
which time it was reported that he had a previous history of 
inferior myocardial infarction in 1984, followed by cardiac 
catheterization and four saphenous vein graft bypass in 1984.  
During hospitalization, the veteran underwent a two 
dimensional echocardiogram, left heart catheterization, left 
ventriculogram and selective coronary angiography and graft 
visualization.  The pertinent diagnoses were coronary artery 
disease, status post myocardial infarction and 4-vessel 
bypass graft in 1984, now with new inferior myocardial 
infarction March 10, 1994; severe peripheral vascular disease 
and carotid occlusive disease.

The above records also indicate that the veteran was seen in 
May 1991 for a follow up visit; he indicated that he had 
soreness at all times in the left upper anterior chest.  The 
pertinent diagnoses were status post coronary artery bypass 
grafting (CABG), hypertension, and abdominal pain.  Later in 
May 1991, the veteran was admitted to a hospital because of 
lower abdominal pain more prominent on the left side, with 
the onset following cardiac catheterization.  Following a 
thorough evaluation, the final diagnoses were renal 
insufficiency induced by IV contrast media; hypertension; and 
coronary artery disease (CAD).  During a period of 
hospitalization in April 1991, a CT scan of the abdomen 
showed an infrarenal posterior aortic abdominal aneurysm 
without evidence of dissection or leaking.  The veteran was 
readmitted to the hospital in June 1991 because of poor 
controlled hypertension despite medications; it was noted 
that the hypertension was of recent onset following 
catheterization in March 1991.  It was also noted that the 
veteran had been complaining of intermittent claudication of 
the left leg; he was admitted to undergo peripheral 
angiography.  The assessment was hypertension, new onset; 
peripheral vascular disease, placed on fluids; and renal 
insufficiency, chronic.  The records further indicate that 
the veteran was seen at a private hospital in January 1992 
with chest pain and was found to be status post myocardial 
infarction.

In November 1992, the veteran was admitted to a hospital for 
complaints of chest pain.  The assessment was unstable 
angina, R/O myocardial infarction; blood pressure above 
normal; and history of abdominal aortic aneurysm that was 
stable as of November.  A radiographic study of the heart, 
conducted in November 1992, showed that the heart was 
enlarged; the veteran was status post CABG surgery.  The 
impression was cardiomegaly.  In January 1993, the veteran 
was admitted to a hospital for cardiac catheterization due to 
his extensive past medical history; he reported no symptoms 
of angina, shortness of breath, exertional dyspnea, 
orthopnea, diaphoresis, cough or palpitations since November 
1992.  The diagnosis was severe coronary artery disease.

Received in May 1994 was a private hospital report indicating 
that the veteran was admitted to a hospital in March 1994, 
with chest pain and acute anterior myocardial infarction.  On 
March 19, 1994, the veteran was admitted to a hospital with 
increasing shortness of breath and acute congestive heart 
failure with pulmonary edema; it was noted that he had had a 
recent massive acute anterior myocardial infarction and 
decompensated at home despite medications after 3 to 4 days.  
An echocardiogram revealed severe ischemic cardiomyopathy 
with low cardiac output state and LVEF less than 20 percent; 
mild mitral regurgitation related to the above; and very 
small posterior pericardial effusion.  The discharge 
diagnoses were acute pulmonary edema; CAD, status post recent 
massive acute myocardial infarction; severe ischemic 
cardiomyopathy; abdominal aortic aneurysm; and continued 
tobacco abuse.  Also received in May 1994 were VA outpatient 
treatment reports dated in April 1994, indicating that the 
veteran was seen for follow up evaluations following 
hospitalization at a local hospital in March 1994 with 
myocardial infarction.

Also received in May 1994 was a private medical statement 
dated May 3, 1994, indicating that the veteran had end stage 
ischemic cardiomyopathy with ejection fraction of less than 
15 percent and severe activity restrictions due to shortness 
of breath.  It was noted that he was dyspneic just walking 
around the house, and any attempts at overexertion could 
decompensate him with resultant pulmonary edema very quickly.  
It was also reported that the veteran had inoperable coronary 
disease and was high risk for sudden decompensation of his 
heart failure, recurrent myocardial infarction, or sudden 
death.

Received in July 1994 was a VA hospital summary showing 
hospitalization from May 7, 1994, to May 20, 1994.  He 
presented to the emergency room on May 7, 1994 and CK was 
normal.  Arterial blood gasses were good; however, he 
continued to have significant orthopnea and dyspnea and was 
therefore admitted to control congestive heart failure.  The 
veteran was begun on diuresis, and symptoms slowly resolved.  
He continued to be diuresed with addition of Metolazone, the 
veteran was asymptomatic and able to lie flat without 
problems; he was discharged in stable condition.  The final 
diagnosis was cardiomyopathy, ischemic in nature with acute 
congestive heart failure; peripheral vascular disease; 
abdominal aortic aneurysm; and chronic renal failure.

At her personal hearing in October 1995, the appellant 
testified that she had known the veteran for one year prior 
to being married in 1969; at that time, she was not aware of 
any major physical illnesses.  The appellant indicated that 
the veteran was a type "A" personality who was very active, 
but he never complained much about things that may have been 
bothering him.  The appellant recalled the veteran had 
hypertension and heart problems that became manifested in the 
1970's.  The appellant indicated that it was noted that the 
veteran had had a history of rheumatic fever prior to 
service, and he had recurrence of rheumatic fever during 
service; she also reported a family history of murmurs.  The 
appellant also reported that a treating physician, Dr. Patel, 
from the VA Medical Center in Asheville, North Carolina 
informed her that the veteran's service-connected rheumatic 
fever could have contributed to the cause of the veteran's 
heart problems.

The Board in March 1997 remanded the case to obtain a 
statement from Dr. Patel, or if he was not available or no 
longer with the VA, to have a VA physician review the record 
and give an opinion whether the veteran's death was due to or 
the result of the service connected rheumatic fever or 
whether the rheumatic fever contributed substantially or 
materially to death.  (A VA Form 119 of April 1998 shows that 
Dr. Patel left the VA 3 years before and that there was no 
forwarding address available.)  

In view of the Board's remand and non-availability of Dr. 
Patel a medical opinion was obtained from another VA doctor 
at the VAMC in Asheville, dated in August 1997, who indicated 
that he had reviewed the veteran's chart and, based on data 
obtained from the record, "echocardiogram without 
significant evidence of valvular disease that may link 
service connected disease (rheumatic heart disease) with the 
veteran's death; I do not believe that the death of the 
veteran is related to his service connected disease." The 
doctor continued that he strongly believed that the veteran's 
death was the result of coronary artery disease caused by 
multiple risk factors.

The Board in September 2001 remanded the case to obtain 
medical records from Dr. H. in Hickory, North Carolina during 
the 1970's; terminal hospital clinical records from Frye 
Regional Medical Center in Hickory, North Carolina; ascertain 
whether an autopsy was performed; and refer the claims folder 
to a cardiologist for review and expression of an opinion to 
the following question: Did the veteran have identifiable 
rheumatic heart disease during his lifetime as a residual of 
the rheumatic fever he had in service.  

In view of the Board's remand the terminal clinical records 
from Frye Regional North Carolina were obtained.  These 
records show that the veteran died at home due to ventricular 
fibrillation secondary to coronary artery disease.  The RO 
also received a letter dated in March 2002, which indicated 
that an autopsy was not performed on the veteran.  In a July 
2002 statement, Dr. H. stated that the H. Family Practice 
began in 1980; he had no recollection of treating the 
veteran; and found no treatment records pertinent to the 
veteran.  A medical opinion was obtained from a different 
physician at the VAMC in Winston-Salem, dated in January 13, 
2002, who indicated that he had reviewed the veteran's claims 
folder, and based on data obtained from the record, the 
veteran's death was caused by his coronary artery disease and 
not by his rheumatic fever and that there was no significant 
aggravation of his coronary artery disease by his rheumatic 
fever.  

III.  Law and Analysis 

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
indicates that it is her belief that the veteran's service 
connected rheumatic fever, or residuals thereof, caused or 
contributed substantially or materially to cause his death 
from coronary artery disease.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  There are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service- connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312 
(2002).

Where a veteran served for 90 days in active service, and 
hypertension or arteriosclerosis develops to a degree of 10 
percent or more within one year from the date of separation 
from service, such disease may be service connected even 
though there is no evidence of such disease in service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the cause of the 
veteran's death.  In this regard, the Board finds 
particularly probative the recent opinion of a VA physician, 
who indicated that the veteran's death was caused by his 
coronary artery disease and not rheumatic fever and that 
there was no significant aggravation of his coronary artery 
artery disease by his rheumatic fever.  This opinion was 
based on a review of the veteran's service and post-service 
medical records.  Those records show that the throughout the 
veteran's lifetime he developed atherosclerosis, developing 
abdominal aneurysm, and hypertension. He had at least three 
myocardial infarctions, the last in March 1994.  It is noted 
that during active service the veteran was diagnosed with 
rheumatic fever in remission with cardiac sequelae, 
notwithstanding there was no subsequent evidence of any 
problem with the heart from rheumatic fever.  There is no 
indication that the veteran's service-connected rheumatic 
fever contributed substantially or materially; or that it 
aided or lent assistance to the production of the veteran's 
death.

In support of the above, is the medical opinion from a 
different physician wherein he opined that the veteran's 
death was not related to the service-connected rheumatic 
fever.  He further concluded that the veteran's death was the 
result of coronary artery disease caused by multiple risk 
factors.  

While having considered the appellant's assertion regarding 
that a VA physician told her that the veteran's service-
connected rheumatic fever, caused or contributed to the 
veteran's death, the Board assigns little probative weight to 
this statement, considering that "the connection between 
what a physician said and the layman's account of what he 
purportedly said," when filtered through a "layman's 
sensibilities" is "attenuated and inherently unreliable."  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also 
Dean v. Brown, 8 Vet. App. 449 (1995).

Hypertension and arteriosclerosis are chronic diseases, which 
may be presumed service-connected if manifested within one 
year following the veteran's discharge from active duty.  
However, in the instant case, the disabilities did not become 
manifest until more than 30 years after service.  
Accordingly, presumptive service connection for such 
disability as chronic diseases under 38 U.S.C.A. § 1112 is 
not warranted.

Therefore, the Board finds that service connection for the 
cause of the veteran's death is not warranted under either a 
direct or a presumptive basis.  As the evidence preponderates 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990). 



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



